EXHIBIT 10.6(A)

 

CHARTER PARTY

FIRST AMENDMENT

 

On January 20, 1995, Caruthersville Riverboat Entertainment, Inc. a Missouri
corporation, 207 Grandview Drive, Ft. Mitchell, KY 41017 (“Owner”) and
Greenville Riverboat, LLC, a Mississippi limited liability company, 207
Grandview Drive, Ft. Mitchell, KY 41017 (“Charterer”) entered into a Charter
Party Agreement. The parties wish to amend this agreement effective January 19,
2004, as follows:

 

1.

 

Section two of the original agreement provided that the agreement would
terminate on January 19, 2004. The parties desire to extend the term of the
agreement for an additional five years, until January 19, 2009.

 

 

 

2.

 

Section two of the original agreement provided that the monthly rent would be
“an amount necessary to amortize a $5 million loan in equal monthly installments
over a period of seven years with interest at the prime rate in effect on
January 20, 1997.” The parties desire to amend the agreement to provide for
monthly rent of $78,555.30 plus applicable sales and use taxes.

 

All other terms and provisions of the original agreement are to remain in force.

 

In witness whereof, each party has caused the agreement to be executed this 24
day of September, 2003.

 

 

Owner:

 

Caruthersville Riverboat Entertainment, Inc.

 

 

 

 

by

/s/ William J. Yung

 

 

William J. Yung, President

 

 

 

 

Charterer:

 

Greenville Riverboat, LLC

 

 

 

 

by:

Wimar Tahoe Corporation

 

 

Managing Member

 

 

 

 

by

/s/ William J. Yung

 

 

William J. Yung, President

 

--------------------------------------------------------------------------------